

	

		II

		109th CONGRESS

		2d Session

		S. 2278

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Ms. Stabenow (for

			 herself and Ms. Murkowski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to improve the

		  prevention, diagnosis, and treatment of heart disease, stroke, and other

		  cardiovascular diseases in women.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Heart Disease Education, Analysis,

			 and Research, and Treatment for Women Act or the

			 HEART for Women Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Heart disease,

			 stroke, and other cardiovascular diseases are the leading cause of death among

			 women.

			(2)Despite being the

			 number 1 killer, only 13 percent of women are aware that cardiovascular

			 diseases, including heart disease and stroke, are their greatest health

			 risk.

			(3)Many minority

			 women, including African American, Hispanic, and Native American women, are at

			 a higher risk of death from heart disease, stroke, and other cardiovascular

			 diseases, but they are less likely to know of this risk.

			(4)There is a

			 pervasive lack of awareness among health care providers that cardiovascular

			 disease is the leading killer of women.

			(5)Women are less

			 likely than men to receive certain treatments for cardiovascular diseases,

			 perhaps due to lack of awareness and the presence of different symptoms in

			 women than in men.

			(6)Women tend to

			 experience later onset of heart disease than men, and therefore more often

			 suffer from multiple conditions that mask symptoms of heart disease and

			 complicate treatment.

			(7)Certain

			 diagnostic tests for cardiovascular disease may be less accurate in women than

			 men.

			(8)Drug

			 effectiveness and metabolism differ in women and men, impacting successful

			 treatment of cardiovascular disease.

			(9)In addition,

			 stroke kills 2.3 times as many females as does breast cancer. Nearly 61 percent

			 of stroke-related deaths occur in females. Studies have found gender

			 differences in the effects, diagnosis, and treatment of stroke. For

			 instance—

				(A)stroke severity

			 is greater in women than in men;

				(B)women often

			 receive fewer diagnostic tests and intervention procedures than men; and

				(C)strokes present

			 treatment issues unique to women.

				3.Reporting of

			 gender data in applications for drugs, biologics, and devices

			(a)New drug

			 applicationsSection 505(b) of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 355(b)) is amended by adding at the end the

			 following:

				

					(5)(A)Notwithstanding

				any other provision of this Act, the applicant shall include in any submission

				to the Secretary pursuant to this subsection, to the extent appropriate,

				information stratified by gender, race and ethnicity, including any differences

				in safety and effectiveness.

					(B)The Secretary

				shall withhold approval of an application if the applicant fails to submit the

				required information described in subparagraph (A).

					(C)The Secretary

				shall develop standards to ensure that submissions to the Secretary pursuant to

				this subsection are adequately reviewed to determine whether such submissions

				include the information required under subparagraph (A).

					(D)Upon the approval

				under this subsection of an application for a drug, the Secretary shall report

				to the scientific community and make available to the public, in a timely

				manner, data regarding such drug stratified by gender, race, and

				ethnicity.

					.

			(b)Investigational

			 new drug applicationsSection 505(i) of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 355(i)) is amended—

				(1)in paragraph (2),

			 by inserting and paragraph (5) after Subject to paragraph

			 (3); and

				(2)by adding at the

			 end the following:

					

						(5)(A)Notwithstanding any

				other provision of this Act, the manufacturer or sponsor of an investigation of

				a new drug shall include in any submission to the Secretary pursuant to this

				subsection on the clinical investigation of the new drug and to the extent

				appropriate, information stratified by gender, race, and ethnicity, including

				any differences in safety and effectiveness.

							(B)The Secretary shall place a clinical

				hold (as described in paragraph (3)) on an investigation if the manufacturer or

				sponsor of the investigation fails to submit the required information described

				in subparagraph (A).

							(C)The Secretary shall develop standards

				that ensure that submissions to the Secretary pursuant to this subsection on

				clinical investigations of new drugs are adequately reviewed to determine

				whether such submissions include the information required under this

				paragraph.

							.

				(c)Abbreviated new

			 drug applicationsSection 505(j) of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 355(j)) is amended—

				(1)in paragraph

			 (2)(A), by inserting before the period at the end the following: ,

			 subject to paragraph (10);

				(2)in paragraph

			 (3)(A), by adding at the end the following: The Secretary shall require

			 such individuals who review such applications to ensure that such applications

			 include the information on gender data required under paragraph

			 (10).;

				(3)in paragraph

			 (4)—

					(A)in subparagraph

			 (J), by striking or after the semicolon;

					(B)in subparagraph

			 (K), by striking the period at the end and inserting ; or;

			 and

					(C)by adding at the

			 end the following:

						

							(L)the application

				does not include appropriate information stratified by gender, race, and

				ethnicity, as required under paragraph

				(10).

							;

				and

					(4)by adding at the

			 end the following:

					

						(10)(A)Notwithstanding any

				other provision of this Act, a person shall include in any submission to the

				Secretary pursuant to this subsection appropriate drug information stratified

				by gender, race, and ethnicity, including any differences in safety and

				effectiveness.

							(B)The Secretary shall develop standards

				that ensure that submissions to the Secretary pursuant to this subsection are

				adequately reviewed to determine whether such submissions include the

				information required under this paragraph.

							(11)Upon the approval under this

				subsection of an application for a drug, the Secretary shall report to the

				scientific community and make available to the public, in a timely manner, data

				regarding such drug stratified by gender, race, and

				ethnicity.

						.

				(d)Premarket

			 approvalsSection 515 of the Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 360e) is amended—

				(1)in subsection

			 (c)—

					(A)in paragraph

			 (1)—

						(i)in

			 subparagraph (F), by striking and at the end;

						(ii)in

			 subparagraph (G), by striking the period and inserting ; and;

			 and

						(iii)by adding at

			 the end the following:

							

								(H)information

				regarding the device, to the extent appropriate, stratified by gender, race and

				ethnicity, including differences in safety and

				effectiveness.

								;

				and

						(B)by adding at the

			 end the following:

						

							(5)The Secretary

				shall develop standards that ensure that submissions to the Secretary pursuant

				to this subsection are adequately reviewed to determine whether such

				submissions include the information required under paragraph

				(1)(H).

							;

				and

					(2)in subsection

			 (d)—

					(A)in paragraph

			 (1)—

						(i)in

			 subparagraph (D), by striking or at the end;

						(ii)in

			 subparagraph (E), by striking the period and inserting ; or;

			 and

						(iii)by inserting

			 after subparagraph (E), the following:

							

								(F)the application

				does not contain, as appropriate, the information required in subsection

				(c)(1)(H).

								;

				and

						(B)by adding at the

			 end the following:

						

							(7)Upon the approval

				of an application under this section, the Secretary shall report to the

				scientific community and make available to the public, in a timely manner, data

				regarding such device stratified by gender, race, and

				ethnicity.

							.

					(e)Investigational

			 device exemptionsSection 520(g)(2) of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 360j(g)) is amended—

				(1)in subparagraph

			 (B), by adding at the end the following:

					

						(iv)A requirement

				that any application include information regarding the device, to the extent

				appropriate, stratified by gender, race, and ethnicity, including differences

				in safety and effectiveness.

						;

				and

				(2)by adding at the

			 end the following:

					

						(d)The Secretary

				shall develop standards that ensure that submissions to the Secretary pursuant

				to this subsection are adequately reviewed to determine whether such

				submissions include the information required under paragraph

				(B)(iv).

						.

				(f)Biological

			 product licensesSection 351(a)(2) of the Public Health Service

			 Act (42 U.S.C. 262) is amended by adding at the end the following:

				

					(D)(i)Notwithstanding

				any other provision of this Act, the applicant shall include in any application

				to the Secretary pursuant to this section appropriate information regarding the

				subject biological product stratified by gender, race, and ethnicity, including

				differences in safety and effectiveness.

					(ii)The Secretary

				shall develop standards that ensure that submissions to the Secretary pursuant

				to this section are adequately reviewed to determine whether such submissions

				include the information required under paragraph (D)(i).

					(iii)Upon the

				approval of an application under this subsection, the Secretary shall report to

				the scientific community and make available to the public, in a timely manner,

				data regarding such biological product stratified by gender, race, and

				ethnicity.

					.

			(g)GAO

			 studyNot later than 2 years after the date of enactment of this

			 section, the Comptroller General of the United States shall study the drug

			 approval processes of the Food and Drug Administration to ensure that the Food

			 and Drug Administration is complying with the amendments made by this

			 section.

			4.Gender-based

			 reporting and analysis of patient safety data

			(a)Data

			 standardsSection 923(b) of

			 the Public Health Service Act (as amended by the Patient Safety and Quality

			 Improvement Act of 2005 (Public law 109–41)) is amended by adding at the end

			 the following: The Secretary shall provide that all nonidentifiable

			 patient safety work product reported to and among the network of patient safety

			 databases be stratified by gender..

			(b)Use of

			 informationSection 923(c) of the Public Health Service Act (as

			 amended by the Patient Safety and Quality Improvement Act of 2005 (Public law

			 109–41)) is amended by adding at the end the following: Such analyses

			 take into account data that specifically relates to women and any disparities

			 between treatment and the quality of care between males and

			 females..

			5.Reporting of

			 hospital quality data by genderSection 1886(b)(3)(B)(iv)(II) of the Social

			 Security Act (42 U.S.C. 1395ww(b)(3)(B)(vii)(II)), as amended by section 501 of

			 the Medicare Prescription Drug, Improvement, and modernization Act of 2003

			 (Public law 108–173), is amended by adding at the end the following: The

			 Secretary shall make such data available to the public, in a form and manner

			 that stratifies the data by gender..

		6.Quality of care

			 reports by the Agency for Healthcare Research and QualitySection 903 of the Public Health Service Act

			 (42 U.S.C. 299a–1) is amended—

			(1)in subsection (b)(1)(B), by inserting

			 before the semicolon the following: , including quality of and access to

			 care for women with heart disease, stroke, and other cardiovascular

			 disease; and

			(2)in subsection

			 (c), by adding at the end the following:

				

					(4)Annual report

				on women and heart diseaseNot later than September 30, 2006, and

				annually thereafter, the Secretary, acting through the Director, shall prepare

				and submit to Congress a report concerning the findings related to the quality

				of and access to care for women with heart disease, stroke, and other

				cardiovascular diseases. The report shall contain recommendations for

				eliminating disparities in, and improving the treatment of, heart disease,

				stroke, and other cardiovascular diseases in

				women.

					.

			7.Analysis of data

			 by quality improvement organizationsSection 1154(a) of the Social Security Act

			 (42 U.S.C. 1320c–3(a)) is amended by adding at the end the following:

			

				(18)The organization

				shall execute its responsibilities under subparagraphs (A) and (B) of paragraph

				(1) by offering to providers, practitioners, Medicare Advantage organizations

				under part C, and prescription drug sponsors offering prescription drug plans

				under part D quality improvement assistance aimed at eliminating gender

				disparities in the quality of care for women, particularly minority women, who

				suffer from heart disease, stroke, and other cardiovascular diseases. For

				purposes of this part and title XVIII, the functions described in this

				paragraph shall be treated as a review

				function.

				.

		8.Reports by

			 accrediting organizationsThe

			 Social Security Act is amended by inserting after section 1808 (42 U.S.C.

			 1395b–9) the following:

			

				1809.Stratification

				of data by gender in applying conditions of participation and conditions of

				coverage

					The Secretary

				shall ensure that data are stratified by gender when collected and used in

				surveys evaluating whether providers meet the applicable conditions of

				participation or conditions of coverage under parts A, B, C, and D of this

				title. When determined feasible by the Secretary, such data shall be stratified

				by gender when reported to the public or otherwise made available to the

				public.

					.

		9.Educational

			 campaigns

			(a)Distribution of

			 educational material through the Center for Beneficiary

			 ChoicesThe Secretary of Health and Human Services, acting

			 through the Center for Beneficiary Choices of the Centers for Medicare &

			 Medicaid Services, shall develop and distribute to female medicare

			 beneficiaries, physicians, and other appropriate healthcare professionals

			 educational materials relating to the prevention, diagnosis, and treatment of

			 heart disease, stroke, and cardiovascular diseases in women. The Center for

			 Beneficiary Choices may carry out this subsection through contracts with public

			 and private nonprofit entities.

			(b)Healthcare

			 professional educational campaignThe Secretary of Health and

			 Human Services, acting through the Bureau of Health Professions of the Health

			 Resources and Services Administration, shall conduct an education and awareness

			 campaign for physicians and other healthcare professionals relating to the

			 prevention, diagnosis, and treatment of heart disease, stroke, and other

			 cardiovascular diseases in women. The Bureau of Health Professions may carry

			 out this subsection through contracts with public and private nonprofit

			 entities.

			10.Extension of

			 WISEWOMANThere are authorized

			 to be appropriated such sums as may be necessary for each fiscal year to enable

			 the Director of the Centers for Disease Control and Prevention to implement

			 Well-Integrated Screening and Evaluation for Women Across the Nation

			 (WISEWOMAN) program projects in all State and territories, which may include

			 projects among Indian tribes.

		

